Citation Nr: 0102024	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee medial 
meniscus tear.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for a 
right knee medial meniscus tear and for a left knee disorder.

The issue of entitlement to service connection for a right 
knee medial meniscus tear will be addressed in the remand 
portion of this decision.


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran has a current left knee disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).

The veteran's service medical records disclose that, in 
October 1964, she was seen for a complaint of left knee pain 
and instability.  The diagnosis was left knee lateral 
ligament sprain.  Subsequent service medical records are 
negative for complaints or findings concerning the left knee.  
At an examination for separation in September, 1965, the 
veteran's lower extremities were reported as normal.

In December 1998, the veteran asserted a claim of entitlement 
to service connection for disorders of both knees.  Although 
she submitted medical evidence of treatment in the 1990s for 
a right knee disorder, she has not submitted any medical 
evidence tending to show that she currently has a left knee 
disability.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances. In the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Because there is no competent evidence of record that the 
veteran has a left knee disability, the Board finds that the 
duty to assist the veteran does not require an examination 
and opinion concerning the status of her left knee. In the 
absence of any competent evidence of a current left knee 
disability, service connection for a left knee disorder is 
not established,.  38 U.S.C.A. §§ 1110, 1131.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disorder, the 
benefit of the doubt doctrine does not apply on that issue.  
38 U.S.C.A. § 5107(b) (West 1991).

ORDER

Service connection for a left knee disorder is denied.
 

REMAND

The service medical records reveal that, in February 1964, 
the veteran complained of right knee pain and the diagnosis 
was moderate right knee sprain.  As noted above, at the 
examination for separation in September 1965, her lower 
extremities were reported as normal.

Records of a private physician show that, in June 1994, he 
noted the veteran's history of right knee pain for 20 years 
since her period of active service.  An MRI showed a complex 
tear of the inferior horn of the right medial meniscus, and 
the veteran is seeking service connection for that 
disability.

As a postservice disability of the right knee is shown by 
competent evidence and the veteran had right knee symptoms 
during active service, the Board finds that the requirements 
of the Veterans Claims Assistance Act of 2000 for an 
examination and opinion have been met, and this case will be 
remanded to the RO for that purpose.

Under the circumstances, this case is REMANDED to the RO for 
the following:


1.  The RO should request that the 
veteran identify any physicians and 
medical facilities which have treated her 
for right knee complaints since 1994.  
After obtaining any necessary releases 
from the veteran, the RO should attempt 
to obtain copies of all such clinical 
records.  If any identified records are 
not obtained, the RO should comply with 
the notice provisions of the Veterans 
Claims Assistance Act of 2000.  

2.  The RO then should arrange for the 
veteran to be examined by a specialist in 
orthopedics.  It is imperative that the 
examiner review a copy of this REMAND and 
the veteran's service medical records and 
postservice medical records in the claims 
file.  The examiner should determine 
whether the veteran currently has a 
disorder of the right knee.  If a 
disorder of the right knee is found, the 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the current right knee 
disorder is related to right knee sprain 
in service in February 1964.  The veteran 
is advised that failure to report for a 
scheduled examination may have 
consequences adverse to her claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has 


remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals




